901 F.2d 1131
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Emmett J. STEBBINS, Appellant,v.Clarence THOMAS, Chairman, Equal Employment Opportunity Commission.
No. 89-7122.
United States Court of Appeals, District of Columbia Circuit.
April 20, 1990.

Before MIKVA, BUCKLEY and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record and on the briefs filed by the parties on appeal from the United States District Court for the District of Columbia.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED and ADJUDGED that the district court's order filed August 15, 1988, dismissing appellant's complaint for lack of jurisdiction be affirmed substantially for the reasons stated in the district court's Memorandum filed August 15, 1988.  It is


3
FURTHER ORDERED and ADJUDGED that the district court's order filed April 13, 1989, denying appellant's motion to alter, amend or vacate the judgment, be affirmed.  Appellant has not shown that the district court abused its discretion in denying his motion.   See Gutierrez-Rodriguez v. Cartagena, 882 F.2d 553 (1st Cir.1989) (district court's denial of Rule 59(e) motion reviewable only for abuse of discretion).  Appellant has not met his burden of showing either that the belatedly-submitted charge control ledger constituted newly discovered evidence, see Phillipine National Bank v. Kennedy, 295 F.2d 544 (D.C.Cir.1961) (discussing requirements of newly discovered evidence), or that the agency committed fraud.   Cf. Stebbins v. Keystone Insurance Co., 481 F.2d 501, 511 (D.C.Cir.1973) (dismissing claims of fraud as conclusory).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.